Title: To George Washington from Captain John Barry, 9 March 1778
From: Barry, John
To: Washington, George



Dear General
Port Penn [Delaware River] March 9th 1778

Tis with the Greatest Satisfaction Imaginable I inform You of Capturing two Ships & a Schooner of the Enemy. The two Ships were Transports from Rhode Island Loaded with forage One Mounting Six four Pounders with fourteen hands Each the Schooner is in the Engineering Department Mounting Eight Double fortified four Pounders & twelve four Pound howitz Properly fitted in Every Particular & Manned with thirty three men Among the Prisoners is a Lieutenant in the Same Departmen with the Schooner the Lieutenant together with the Captain of the Schooner Being Verry Solicitous for the Liberty of a Fortnight thoug⟨ht⟩ Proper By the Advice of Nicholas Vandyke Esqr. (a Member of Congress) to allow them their Parole for a fortnight to Go to Philadelphia with Some Officers Lady’s that were taken in the Schooner, the Schooner is a most Excellent Vessel for Our Purpose & as there Are a Number of Ships Expected in Under Verry Little Convoy with the farther assistance of about forty men should Give a Verry Good account of them, as the Enemy are Greatly Necessiated for want of Forage, the Schooner is Unloaded But have not as Yet the Manifest of the Cargo But are a Number of Engineering Tools on Board. Shall Give You a Circumstantial account of the Whole Cargo as Soon as Possible By the Bearer Mr John Chilton have Sent You a Cheese Together with a Jar of Pickled Oysters which Crave Your Acceptance Should have Remitted the Particulars Together with the Letters & Dispatch for General De hester Before But a fleet of the Enemys Small Vessels appearing in Sight Obliged me to Burn One of the Ships & am afraid the Other will share the same fate after Discharging her But am Determined to hold the Schooner at all Events Inclosed You have the Articles of the Schooners Capitulation as we Sent a flag on Board her After Boarding the two Ships & am Sir with Due Respect Your Excellncies Most Obedient Humbl. Servt

John Barry

